DECISION
The application of the above-named defendant for a review of the sentence of ten years for Robbery, imposed on May 21, 1973, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed except that the last three years of said sentence is hereby suspended.
We wish to thank Robert Knapp of the Montana Defender Project for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Peter G. Meloy.